DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 3, it is unclear:
a)	 What the terms “low refractive” and “high refractive” mean.  For the purposes of examination, since refractive indices are present in the claim, said terms are interpreted as corresponding to the terms “low refractive index” and “high refractive index”;
b)	What the terms “first region” and “second region” mean in relation with the low refractive layer.  Is the low refractive layer: a single layer containing the first region and the second region adjacent to and on the same level as each other; or a multi-layer in which the first region is present as a first layer and the second region is present as a second layer; or something else? For the purposes of examination, both interpretations are deemed to be within the scope of the broadest reasonable interpretation; and

c)	What the term “polarization ellipticity” of each of the first and second regions, means, and how it is measured.  Although the specification describes the linear polarization of the low refractive layer as being measured in a wavelength range of 380 nm to 1,000 nm, at an incident angle of 70 degrees, using an ellipsometer, making it clear that this is not a form of electric current polarization, but a form of light wave polarization, the low refractive layer is not made of light and hence cannot be light-polarized.  Can it be that the linearly polarized light that is made incident on the low refractive layer at an incident angle of 70 degrees, is changed from being linearly polarized to being elliptically polarized upon reflection or refraction by the first and second regions of the low refractive layer, such that it is the ellipticity of the reflected or refracted polarized light that is characterized by being fitted to the Cauchy model, or something else?  If the first interpretation is correct, then it is also unclear how the ellipticity of the polarized light reflected or refracted by each of the first and second regions of the low refractive layer, can be defined solely by a single A value for each of the first and second regions since an ellipse has at least two different axes of symmetry, let alone be defined by simply a difference between an A value of the first region and an A value of the second region, when the Cauchy model of the ellipticity of the polarized light refracted or reflected by each of the first and second regions, has three variables, A, B and C.  Amendment with clarification accompanied by relevant citation(s) are required.  
Claims 5-18 depend on and include the subject matter of claim 1, but fail to provide any solutions to the indefinite issues described above.

Regarding claims 2, 4, it is unclear:
a)	 What the terms “low refractive” and “high refractive” mean.  For the purposes of examination, since refractive indices are present in the claim, said terms are interpreted as corresponding to the terms “low refractive index” and “high refractive index”;
b)	What the terms “first region” and “second region” mean in relation with the low refractive layer.  Is the low refractive layer: a single layer containing the first region and the second region adjacent to and on the same level as each other; or a multi-layer in which the first region is present as a first layer and the second region is present as a second layer; or something else? For the purposes of examination, both interpretations are deemed to be within the scope of the broadest reasonable interpretation; and
c)	What the term “polarization ellipticity” of each of the first and second regions, means, and how it is measured.  Although the specification describes the linear polarization of the low refractive layer as being measured in a wavelength range of 380 nm to 1,000 nm, at an incident angle of 70 degrees, using an ellipsometer, making it clear that this is not a form of electric current polarization, but a form of light wave polarization, the low refractive layer is not made of light and hence cannot be light-polarized.  Can it be that the linearly polarized light that is made incident on the low refractive layer at an incident angle of 70 degrees, is changed from being linearly polarized to being elliptically polarized upon reflection or refraction by the first and second regions of the low refractive layer, and that it is the ellipticity of the reflected or refracted polarized light that is characterized by being fitted to the Cauchy model, or something else? Amendment with clarification accompanied by relevant citation(s) are required.  
Claims 19-20 depend on and include the subject matter of claim 2, but fail to provide any solutions to the indefinite issues described above.
Regarding claim 9, it is unclear how the first region is positioned in contact with the interface between the hard coating layer and the low refractive layer, and the second region is positioned on the opposite side of the interface, when the first and second regions are already comprised in the low refractive layer as described in the parent claim 1.  For the purposes of examination, the limitation is interpreted as being equivalent to an arrangement in which the first region is positioned in contact with the interface between the hard coating layer and the low refractive layer, forming a surface of the low refractive layer that is in contact with the interface, and the second region is positioned on the opposite side of the interface, as part of the low refractive layer that is not in contact with the interface.  Clarification and/or amendment accompanied by relevant citation(s) from the specification are required.
Regarding claim 16, in lines 3-4, it is unclear whether the thickness direction retardation (Rth) is required to be at least 3,000 nm for the entire wavelength region of 400 nm to 800 nm, or just at one wavelength in the wavelength region.  For the purposes of examination, both interpretations are deemed to be within the scope of the broadest reasonable interpretation.  Clarification and/or amendment with relevant citation(s) from the specification are required.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-20 are rejected under 35 U.S.C. 102(a/1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asahi (US 2013/0143028).
[AltContent: ]
    PNG
    media_image1.png
    117
    514
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    126
    397
    media_image2.png
    Greyscale
 
Regarding claims 1, 3, Asahi teaches an anti-reflective film (optical film having an excellent antireflection performance [0225]) comprising: a light transmitting substrate (transparent support 11 [0225]); a hard coating layer (hard coat layer 15 [0225]) formed on the light transmitting substrate 11 (Fig. 4 shown above on the left); a first region that is a high refractive index layer (13 [0225]) formed on the hard coating layer 15 (Fig. 4) and a second region that is a low refractive index layer (14 [0225]) formed on the high refractive index layer 13 (Fig. 4), wherein the second region that is the low refractive index layer 14 and the first region that is the high refractive index layer 13 together form the low refractive layer (optical functional layer 12 [0225] of Fig. 1 shown above on the right) (13+14) formed on the hard coat layer 15 (Fig. 4).   Asahi teaches that the low refractive layer 12 (13+14) comprises the first region that is the high refractive index layer 13 comprising a binder resin ([0127]) and high refractive inorganic nanoparticles (high refractive index fine particle 122 [0071], an inorganic fine particle having an average particle size of 2 nm or more and not more than 100 nm [0120]) and having a refractive index of at least 1.55 (or more [0120]) at a wavelength of 550 nm ([0250]), and the second region that is the low refractive index layer 14 comprising the binder resin (the binder component [0167], binder resin [0127]) and low refractive inorganic particles (low refractive index fine particle 121 [0071], an inorganic fine particle having an average particle size of 2 nm or more and not more than 100 nm [0158]) and having a refractive index of 1.45 or less (not more than [0158]) at a wavelength of 550 nm ([0250]).
Although Asahi fails to teach that each of the first region 13 and the second region 14 of the low refractive layer 12 (13+14), has polarization ellipticity measured by ellipsometry using a Cauchy model represented by Equation 1 of Applicant, in which a difference between an A value of the first region 13 and an A value of the second region 14 is at least 0.200, let alone where the A value of the first region 13 is 1.50 to 2.00, and the A value of the second region 14 is 1.00 to 1.40, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Asahi teaches the anti-reflective film laminate comprising the low refractive layer 12 (13+14) comprising the first region 13 and the second region 14, each having the presently claimed composition and optical properties, as described above, in further detail, as described below.

Regarding claim 2, Asahi teaches an anti-reflective film (optical film having an excellent antireflection performance [0225]) comprising: a light transmitting substrate (transparent support 11 [0225]); a hard coating layer (hard coat layer 15 [0225]) formed on the light transmitting substrate 11 (Fig. 4 shown above on the left); a first region that is a high refractive index layer (13 [0225]) formed on the hard coating layer 15 (Fig. 4) and a second region that is a low refractive index layer (14 [0225]) formed on the high refractive index layer 13 (Fig. 4), wherein the first region that is the high refractive index layer 13 and the second region that is the low refractive index layer 14 together form the low refractive layer (optical functional layer 12 [0225] of Fig. 1 shown above on the right) (13+14) formed on the hard coat layer 15 (Fig. 4).   Asahi teaches that the low refractive layer 12 (13+14) comprises the first region that is the high refractive index layer 13 comprising a binder resin ([0127]) and high refractive inorganic nanoparticles (high refractive index fine particle 122 [0071], an inorganic fine particle having an average particle size of 2 nm or more and not more than 100 nm [0120]) and having a refractive index of at least 1.55 (or more [0120]) at a wavelength of 550 nm ([0250]), and the second region that is the low refractive index layer 14 comprising the binder resin (the binder component [0167], binder resin [0127]) and low refractive inorganic particles (low refractive index fine particle 121 [0071], an inorganic fine particle having an average particle size of 2 nm or more and not more than 100 nm [0158]) and having a refractive index of 1.45 or less (not more than [0158]) at a wavelength of 550 nm ([0250]).
Although Asahi fails to teach that the first region 13 of the low refractive layer 12 (13+14), has polarization ellipticity measured by ellipsometry using a Cauchy model represented by Equation 1 of Applicant, in which A is 1.50 to 2.00, B is 0 to 0.10, and C is 0 to 0.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Asahi teaches the anti-reflective film laminate comprising the low refractive layer 12 (13+14) comprising the first region 13 having the presently claimed composition and optical properties, as described above, in further detail, as described below.
Regarding claim 4, although Asahi fails to teach that the second region 14 of the low refractive layer 12 (13+14), has polarization ellipticity measured by ellipsometry using the Cauchy model represented by Equation 1 of Applicant, in which A is 1.00 to 1.40, B is 0 to 0.10, and C is 0 to 0.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Asahi teaches the anti-reflective film laminate comprising the low refractive layer 12 (13+14) comprising the second region 14 having the presently claimed composition and optical properties, as described above, and in further detail, as described below.

	Regarding claim 5, Asahi teaches that the anti-reflective film can have a reflectance as low as 0.30% (Sample 1-1A, Table 1 [0352]) which is within the claimed range of 0.4% or less in the visible light wavelength region of 450 nm to 650 nm ([0340]) which is within the claimed range of 380 nm to 780 nm.
	Regarding claim 6, Asahi teaches that the first region that is the high refractive index layer 13 has a thickness of 110 nm (1-1A [0331]), or 50% of the refractive layer 12 (13+14) (lower part of the optical functional layer [0217] which has a thickness of 250 nm ([0213]), such that the first region 13 can also have a thickness of 125 nm, both of which are within the claimed range of 20 nm to 300 nm; and that the second region that is the low refractive index layer 14 has a thickness of 95 nm (1-1A [0331]), or 30% of the refractive layer 12 (13+14) (upper part of the optical functional layer [0217] which has a thickness of 250 nm ([0213]), such that the second region 14 can also have a thickness of 83 nm, both of which are within the claimed range of 70 nm to 400 nm.
	Regarding claim 7, Asahi teaches that the low refractive inorganic nanoparticles 121 can have an average particle diameter of 20 nm ([0158]), and that the high refractive inorganic nanoparticles 122 can have an average particle diameter of 60 nm ([0120]), such that a ratio of the average particle diameter of the low refractive inorganic nanoparticles 121 to the average particle diameter of the high refractive inorganic nanoparticles is 0.3 which is within the claimed range of 0.008 to 0.55.
	Regarding claim 8, Asahi teaches that the high refractive inorganic nanoparticles include ZrO2 (zirconia [0331]) and that the low refractive inorganic nanoparticles include hollow silica ([0331]).
	Regarding claim 9, Asahi teaches that the first region 13 is positioned in contact with the interface between the hard coating layer 15 and the low refractive layer 12(13+14), forming a surface of the low refractive layer 12 (13+14) that is in contact with the interface (Fig. 4), and the second region 14 is positioned on the opposite side of the interface, as part of the low refractive layer 12 (13+14) that is not in contact with the interface (Fig. 4).
	Regarding claim 10, Asahi teaches that the first region 13 comprises 70 vol% or more of the high refractive inorganic nanoparticles 122 (100%, Fig. 1), and that the second region 14 comprises 70 vol% or more of the low refractive inorganic particles 121 (100%, Fig. 1).
	Regarding claim 11, Asahi teaches that the binder resin in the first and second regions 13, 14, comprises a crosslinked copolymer ([0079]) of a copolymer of photopolymerizable compounds (photopolymerizable polyfunctional monomer [0101]) and fluorine-containing compounds comprising photoreactive functional groups (photocurable fluorine-containing compound [0078] having a crosslinking or polymerizable functional group which is crosslinked with … ionizing radiation [0079]).
	Regarding claim 12, Asahi teaches that the region 14 (121) of the low refractive layer 12 (13+14) has a refractive index of 1.45 ([0213]) which is within the claimed range of 1.0 to 1.45 at 550 nm ([0250]), and the first region 13 (122) of the low refractive layer 12 (13+14) has a refractive index of 1.55 ([0213]) which is within the claimed range of 1.55 to 2.50 at 550 nm ([0250]).

	Regarding claim 13, Asahi teaches that the hard coating layer 15 ([0211]) comprises a binder resin comprising a photocurable resin (at least one of the forgoing curable compound [0211], photopolymerizable polyfunctional monomer [0101]) and inorganic fine particles (high refractive index fine particle B [0211] having an average particle size of not more than 100 nm [0120]) in the binder resin (composition containing at least one of the forgoing curable compound and high refractive index particle [0211]).
	Regarding claim 14, Asahi teaches that the inorganic fine particles have a particle diameter of 2 nm or more and not more than 100 nm ([0120]) which is within the claimed range of 1 nm to 500 nm.
	Regarding claim 15, Asahi teaches that the light-transmitting substrate includes one or more selected from the group consisting of a polycarbonate film, a polyester film, a triacetyl cellulose (TAC) film (cellulose triacetate film [0227]) and a polynorbornene film which is a species of cycloolefin polymer film (norbornene based resin [0227]).
	Regarding claim 17, Asahi teaches a polarizing film comprising the anti-reflective film (antireflection film can also be used as a protective film for polarizing plate [0178]).
	Regarding claim 18, Asahi teaches a display apparatus (liquid crystal display device [0282] comprising the polarizing plate [0282]) comprising the anti-reflective film (using the optical film of the invention as a protective film for polarizing plate, an excellent antireflection function is prepared [0281]).
	Regarding claim 19, Asahi teaches that the anti-reflective film can have a reflectance as low as 0.30% (Sample 1-1A, Table 1 [0352]) which is within the claimed range of 0.4% or less in the visible light wavelength region of 450 nm to 650 nm ([0340]) which is within the claimed range of 380 nm to 780 nm.
	Regarding claim 20, Asahi teaches that the first region that is the high refractive index layer 13 has a thickness of 110 nm (1-1A [0331]), or 50% of the refractive layer 12 (13+14) (lower part of the optical functional layer [0217] which has a thickness of 250 nm ([0213]), such that the first region 13 can also have a thickness of 125 nm, both of which are within the claimed range of 20 nm to 300 nm; and that the second region that is the low refractive index layer 14 has a thickness of 95 nm (1-1A [0331]), or 30% of the refractive layer 12 (13+14) (upper part of the optical functional layer [0217] which has a thickness of 250 nm ([0213]), such that the second region 14 can also have a thickness of 83 nm, both of which are within the claimed range of 70 nm to 400 nm.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asahi as applied to claims 1-15, 17-20 above, and further in view of Yonemoto (US 2016/0018578).
Asahi teaches the anti-reflective film comprising the light-transmitting substrate, as described above.  In addition, Asahi teaches that the light-transmitting substrate can be a polyethylene terephthalate film ([0227]), but is silent regarding a thickness direction retardation (Rth) of at least 3,000 nm at a wavelength of 400 nm to 800 nm.
	However, Yonemoto teaches that in an anti-reflective film (polarization plate protective film [0041] including antireflection layer [0040]), the light-transmitting substrate (transparent [0006] polarization plate protective film [0041]) is a polyethylene terephthalate film having a thickness direction (Rth) of11,000 nm ([0270]) which is within the claimed range of at least 3,000 nm at a wavelength of 589 nm ([024]) which is within the claimed range of 400 nm to 800 nm, for the purpose of reducing undesired rainbow-like unevenness ([0093]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polyethylene terephthalate film having a thickness direction retardation (Rth) that is within a range of at least 3,000 nm at a wavelength within a range of 400 nm to 800 nm, as the polyethylene terephthalate film that is the light-transmitting substrate of the anti-reflective film of Asahi, in order to reduce undesired rainbow-like unevenness, as taught by Yonemoto.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2012/0200933 teaches an anti-reflective film comprising a light-transmitting substrate, a hard coating layer on the light transmitting substrate and a low refractive layer formed on the hard coating layer ([0023], Fig. 7).










Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782